Case 1:19-cv-00434-CFC-CJB Document 347 Filed 03/11/21 Page 1 of 5 PageID #: 36001




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

  PHARMACYCLICS LLC and                    )
  JANSSEN BIOTECH, INC.,                   )
                                           )
                     Plaintiffs,           )
                                           )
              v.                           ) C.A. No. 18-192 (CFC) (CJB)
                                           ) CONSOLIDATED
  CIPLA LIMITED, et al.,                   )
                                           )
                     Defendants.           )
  PHARMACYCLICS LLC and                    )
  JANSSEN BIOTECH, INC.,                   )
                                           )
                     Plaintiffs,           )
                                           )
              v.                           ) C.A. No. 19-434 (CFC) (CJB)
                                           )
  ALVOGEN PINE BROOK LLC and               )
  NATCO PHARMA LTD.,                       )
                                           )
                     Defendants.           )

                           NOTICE OF WITHDRAWAL

        PLEASE TAKE NOTICE THAT Jennifer A. Ward of MORRIS, NICHOLS,

  ARSHT & TUNNELL, LLP hereby withdrawals as counsel for Plaintiffs

  Pharmacyclics LLC and Janssen Biotech, Inc. (collectively, “Plaintiffs”) in the

  above-captioned matters. Plaintiffs will continue to be represented by the firms of

  MORRIS, NICHOLS, ARSHT & TUNNELL LLP, COVINGTON & BURLING LLP and

  KRAMER LEVIN NAFTALIS & FRANKEL LLP.
Case 1:19-cv-00434-CFC-CJB Document 347 Filed 03/11/21 Page 2 of 5 PageID #: 36002




                                            MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                            /s/ Jennifer A. Ward

                                            Jack B. Blumenfeld (#1014)
                                            Jeremy A. Tigan (#5239)
                                            Jennifer A. Ward (#6476)
                                            1201 North Market Street
                                            P.O. Box 1347
                                            Wilmington, DE 19899
                                            (302) 658-9200
                                            jblumenfeld@morrisnichols.com
                                            jtigan@morrisnichols.com
                                            jward@morrisnichols.com

  OF COUNSEL:                               Attorneys for Plaintiffs Pharmacyclics
                                            LLC and Janssen Biotech, Inc.
  Christopher N. Sipes
  Erica N. Andersen
  Brianne Bharkhda
  Chanson Chang
  Nicholas L. Evoy
  Justin Thomas Howell
  Laura Dolbow
  COVINGTON & BURLING LLP
  One CityCenter
  850 Tenth Street NW
  Washington, DC 20001-4956
  (202) 662-6000

  Alexa Hansen
  David Denuyl
  COVINGTON & BURLING LLP
  Salesforce Tower
  415 Mission Street, Suite 5400
  San Francisco, CA 94105
  (415) 591-6000

  Attorneys for Pharmacyclics LLC

                                        2
Case 1:19-cv-00434-CFC-CJB Document 347 Filed 03/11/21 Page 3 of 5 PageID #: 36003




  Irena Royzman
  Christine Willgoos
  Marcus A. Colucci
  Jennifer Liu
  Jonathan R. Pepin
  KRAMER LEVIN NAFTALIS
    & FRANKEL LLP
  1177 Avenue of the Americas
  New York, NY 10036
  (212) 715-9100

  Hannah Lee
  Daniel Williams
  KRAMER LEVIN NAFTALIS
    & FRANKEL LLP
  990 Marsh Road
  Menlo Park, CA 94025
  (650) 752-1700

  Attorneys for Janssen Biotech, Inc.

  March 11, 2021




                                        3
Case 1:19-cv-00434-CFC-CJB Document 347 Filed 03/11/21 Page 4 of 5 PageID #: 36004




                             CERTIFICATE OF SERVICE

        I hereby certify that on March 11, 2021, I caused the foregoing to be

  electronically filed with the Clerk of the Court using CM/ECF, which will send

  notification of such filing to all registered participants.

        I further certify that I caused copies of the foregoing document to be served

  on March 11, 2021, upon the following in the manner indicated:

  Dominick T. Gattuso, Esquire                                  VIA ELECTRONIC MAIL
  HEYMAN ENERIO GATTUSO
   & HIRZEL LLP
  300 Delaware Avenue, Suite 200
  Wilmington, DE 19801
  Attorneys for Defendants Sandoz Inc.
  and Lek Pharmaceuticals d.d.

  Natalie C. Clayton, Esquire                                   VIA ELECTRONIC MAIL
  Madeline E. Byrd, Esquire
  ALSTON & BIRD LLP
  90 Park Avenue
  New York, NY 10016
  Attorneys for Defendants Sandoz Inc.
  and Lek Pharmaceuticals d.d.

  Shri Abhyankar, Esquire                                       VIA ELECTRONIC MAIL
  ALSTON & BIRD LLP
  One Atlantic Center
  1201 West Peachtree Street, Suite 4900
  Atlanta, GA 30309-3424
  Attorneys for Defendants Sandoz Inc.
  and Lek Pharmaceuticals d.d.
Case 1:19-cv-00434-CFC-CJB Document 347 Filed 03/11/21 Page 5 of 5 PageID #: 36005




  Kirk T. Bradley, Esquire                                VIA ELECTRONIC MAIL
  ALSTON & BIRD LLP
  Bank of America Plaza
  101 South Tryon Street, Suite 4000
  Charlotte, NC 28280-4000
  Attorneys for Defendants Sandoz Inc.
  and Lek Pharmaceuticals d.d.

  Melanie K. Sharp, Esquire                               VIA ELECTRONIC MAIL
  James L. Higgins, Esquire
  Steven W. Lee, Esquire
  YOUNG CONAWAY STARGATT
   & TAYLOR, LLP
  1000 North King Street
  Wilmington, DE 19801
  Attorneys for Defendants Alvogen Pine
  Brook LLC and Natco Pharma Ltd.

  Siegmund Y. Gutman, Esquire                             VIA ELECTRONIC MAIL
  David M. Hanna, Esquire
  Michelle M. Ovanesian, Esquire
  Christopher D. Lynch, Ph.D.
  PROSKAUER ROSE LLP
  2029 Century Park East, Suite 2400
  Los Angeles, CA 90067-3010
  Attorneys for Defendants Alvogen Pine
  Brook LLC and Natco Pharma Ltd.

  Kimberly Q. Li, Esquire                                 VIA ELECTRONIC MAIL
  PROSKAUER ROSE LLP
  One International Place
  Boston, MA 02110
  Attorneys for Defendants Alvogen Pine
  Brook LLC and Natco Pharma Ltd.


                                         /s/ Jennifer A. Ward
                                         __________________________
                                         Jennifer A. Ward (#6476)

                                           2
